DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 6 are pending.
Claims 5 and 7 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alphonso A. Collins on November 18, 2021.

The application has been amended as follows: 

1. (Currently Amended) A diagnostic device for monitoring an operation of a technical plant with an automation system, the diagnostic device comprising:
a data memory in which at least one data set characterizing the operation of the technical plant with values of process variables is storable; and

wherein the evaluation device is configured to:
determine a diagnostic statement with respect to the operation of the technical plant based on the at least one data set, at least one self-organizing map and a program for controlling a sequence during the operation of the technical plant with repeatedly traversed step sequences via a Dynamic Time Warping method;
acquire manipulated variables, measured values, decision variables and measurable disturbance variables which are tapable as historical data of the technical plant with a framework of completed passes of a process step;
learn previously acquired data in said at least one self-organizing map, nodes of the at least one self-organizing map representing individual temporal sub-steps during a pass of the process step;
determine a tolerance range for the manipulated variables, measured values, decision variables and measurable disturbance variables for each node of the at least one self-organizing map;
perform a new passage of the process step on the technical plant and detect currently manipulated variables, measured values, decision variables and measurable disturbance variables;
determine, for each temporal sub-step of the newly executed process step, a node of the at least one self-organizing map corresponding to a respective temporal sub-step via a distance measure and via a Dynamic Time Warping method; and
compare the newly executed process step with the at least one self-organizing map, to determine whether each temporal sub-step of the newly executed process step is within a tolerance range of the respective corresponding node.


Examiner’s Statement of Reason for Allowance
Claims 1 -4 and 6 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Labisch et al. (EP 3232282) discloses a p diagnosis facility and diagnostic method for monitoring the performance of a technical plant with an automation system.  In the performance of a plant with step sequences that run repeatedly, deviations of the time response in a cycle of the step sequence that is to be checked from the time response for fault-free cycles are detected and displayed by evaluation of the data set, 
Claim 1, determine a diagnostic statement with respect to the operation of the technical plant based on the at least one data set, at least one self-organizing map and a program for controlling a sequence during the operation of the technical plant with repeatedly traversed step sequences via a Dynamic Time Warping method;
acquire manipulated variables, measured values, decision variables and measurable disturbance variables which are tapable as historical data of the technical plant with a framework of completed passes of a process step;
learn previously acquired data in said at least one self-organizing map, nodes of the at least one self organizing map representing individual temporal sub steps during a pass of the process step;

perform a new passage of the process step on the technical plant and detect currently manipulated variables, measured values, decision variables and measurable disturbance variables;
determine, for each temporal sub-step of the newly executed process step, a node of the at least one self organizing map corresponding to a respective temporal sub-step via a distance measure and via a Dynamic Time Warping method; and
compare the newly executed process step with the at least one self-organizing map, to determine whether each temporal sub-step of the newly executed process step is within a tolerance range of the respective corresponding node.
Claim 2, a) acquiring manipulated variables, measured values, decision variables and measurable disturbance variables which are tapable as historical data of the technical plant with a framework of completed passes of the process step; b) learning previously acquired data in at least one self-organizing map, nodes of the at least one self-organizing map representing individual temporal sub-steps during a pass of the process step; c) determining a tolerance range for the manipulated variables, measured values, decision variables and measurable disturbance variables for each node of the at least one self-organizing map; d) performing a new passage of the process step on the technical plant and detecting currently manipulated variables, measured values, decision variables and measurable disturbance variables; e) determining, for each temporal sub-step of the newly executed process step, a node of the at least one self-organizing map corresponding to a respective temporal sub-step via a distance measure and via a Dynamic Time Warping method; and f) comparing the newly executed 
Claim 6, a) program code for acquiring manipulated variables, measured values, decision variables and measurable disturbance variables which are tapable as historical data of the technical plant with a framework of completed passes of the process step; b) program code for learning previously acquired data in at least one self-organizing map, nodes of the at least one self-organizing map representing individual temporal sub-steps during a pass of the process step; c) program code for determining a tolerance range for the manipulated variables, measured values, decision variables and measurable disturbance variables for each node of the at least one self- organizing map; d) program code for performing a new passage of the process step on the technical plant and detecting the current manipulated variables, measured values, decision variables and measurable disturbance variables; e) program code for determining, for each temporal sub-step of the newly executed process step, a node of the at least one self-organizing map corresponding to a respective temporal sub- step via a distance measure and via a Dynamic Time Warping method; and f) program code for comparing the newly executed process step with the at least one self-organizing map, to determine whether each temporal sub-step of the newly executed process step is within a tolerance range of the respective corresponding node.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119